Name: Council Decision (EU) 2017/1960 of 23 October 2017 on the signing, on behalf of the Union, and provisional application of the Protocol setting out the fishing opportunities and the financial contribution provided for by the Fisheries Partnership Agreement between the European Union and the Republic of Mauritius
 Type: Decision
 Subject Matter: international affairs;  Africa;  fisheries;  European construction
 Date Published: 2017-10-28

 28.10.2017 EN Official Journal of the European Union L 279/1 COUNCIL DECISION (EU) 2017/1960 of 23 October 2017 on the signing, on behalf of the Union, and provisional application of the Protocol setting out the fishing opportunities and the financial contribution provided for by the Fisheries Partnership Agreement between the European Union and the Republic of Mauritius THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43 in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 28 January 2014, the Council adopted Decision 2014/146/EU (1) on the conclusion of the Fisheries Partnership Agreement between the European Union and the Republic of Mauritius (the Agreement). (2) The first Protocol (2) to the Agreement set out, for a period of three years, the fishing opportunities granted to Union vessels in the fishing zone under the sovereignty or jurisdiction of the Republic of Mauritius (Mauritius) and the financial contribution granted by the Union. The period of application of that Protocol expired on 27 January 2017. (3) The Commission has negotiated, on behalf of the Union, a new Protocol setting out the fishing opportunities and the financial contribution provided for by the Fisheries Partnership Agreement between the European Union and the Republic of Mauritius (the Protocol). The Protocol was initialled on 26 April 2017. (4) The objective of the Protocol is to enable the Union and Mauritius to work more closely on promoting a sustainable fisheries policy, sound exploitation of fisheries resources in Mauritius waters, and Mauritius's efforts to develop its sustainable ocean economy. (5) The Protocol should be signed. (6) In order to ensure an expeditious start to fishing activities of Union vessels, the Protocol should be applied on a provisional basis, pending the completion of the procedures necessary for its entry into force, HAS ADOPTED THIS DECISION: Article 1 The signing on behalf of the Union of the Protocol setting out the fishing opportunities and the financial contribution provided for by the Fisheries Partnership Agreement between the European Union and the Republic of Mauritius (the Protocol) is hereby authorised, subject to the conclusion of the said Protocol. The text of the Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Protocol on behalf of the Union. Article 3 In accordance with Article 15 of the Protocol, the Protocol shall be applied on a provisional basis, as from the signature thereof, pending the completion of the procedures necessary for its entry into force. Article 4 This Decision shall enter into force on the third day following that of its publication in the Official Journal of the European Union. Done at Luxembourg, 23 October 2017. For the Council The President K. IVA (1) Council Decision 2014/146/EU of 28 January 2014 on the conclusion of the Fisheries Partnership Agreement between the European Union and the Republic of Mauritius (OJ L 79, 18.3.2014, p. 2). (2) Protocol setting out the fishing opportunities and the financial contribution provided for by the Fisheries Partnership Agreement between the European Union and the Republic of Mauritius (OJ L 79, 18.3.2014, p. 9).